Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 10/14/2022 in which Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Response to Arguments
3.	Applicant’s arguments, see pages 6-8, filed 10/14/22, with respect to the rejection(s) of claim(s) 1, 3, 17 under Yang and Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-2, 4-7, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0088731 to Lee et al (“Lee”) in view of U.S. Patent Publication 2021/0335235 to Yang et al (“Yang”).
As to Claim 1, Lee teaches a pixel comprising: YangYana driving transistor comprising a gate electrode, a first terminal, and a second terminal (gate electrode 1G1...of the first transistor 1T1 [driving transistor]...of each of the pixels. Source electrodes 1S1...of the first transistor 1T1...of each of the pixels. Drain electrodes 1D1...of the first transistor 1T1...of each of the pixels, see ¶0074); a first transistor connected between a data line and the first terminal of the driving transistor (source electrode 1S2 of the second transistor 1T2 [first transistor] of the first pixel PX1 is connected to the first data line 171a, and the drain electrode 1D2 of the second transistor 1T2 of the first pixel PX1 is connected to...the source electrode 1S1 of the first transistor 1T1, see ¶ 0075; Fig. 1); and a second transistor connected between the gate electrode 5 and the second terminal of the driving transistor (third transistor 1T3...may be formed of two parts. The third transistors 1T3 may include first sub-transistors 1T3_1...and second sub-transistor 1T3_2...adjacent to each other and connected to each other, see ¶ 0114; Figure 1 illustrates third transistor 1T3 is connected between the gate electrode of driving transistor 1T1 through node GN1 and the second terminal of driving transistor 1T1), wherein the second transistor comprises:
Lee does not expressly disclose a first sub-transistor comprising a first gate electrode receiving a first scan signal having a first voltage level, during a period; a second sub-transistor connected to the first sub-transistor in parallel and comprising a second gate electrode receiving a second scan signal having a second voltage level that is an inversion of the first voltage level, during the same period.
Yang teaches a first sub-transistor comprising a first gate electrode receiving a first scan signal having a first voltage level, during a period (data writing circuit 1 includes a first thin film transistor T1. A gate of the first thin film transistor T1 is connected to the first gate signal terminal G1 [first scan signal]...the first thin film transistor T1 may be a P-type transistor...when the first gate signal terminal G1 is loaded with a valid pulse signal of a low level, the first thin film transistor T1 is in an on state, see ¶ 0038-0039, 0042; Fig. 1, 2B); and 
Yang teaches a second sub-transistor connected to the first sub-transistor in parallel and comprising  10a second gate electrode receiving a second scan signal having a second voltage level that is an inversion of the first voltage level, during the same period (data writing circuit 1 may further include a second thin film transistor T2. A gate of the second thin film transistor T2 is connected to the first gate signal terminal G2 [second scan signal]...where, the second thin film transistor T2 is an N-type transistor, and the first thin film transistor T1 is a P-type transistor. Where, the second gate signal terminal G2 and the first gate signal terminal G1 provide opposite electrical signals [Figure 2B illustrates opposite voltages at gate signal terminals G1 and G2 during period t1], see ¶ 0040, 0042; Fig. 1, 2B. Figure 2 illustrates second thin film transistor T2 connected in parallel with first thin film transistor T1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee with Yang to teach a first sub-transistor comprising a first gate electrode receiving a first scan signal having a first voltage level, during a period; a second sub-transistor connected to the first sub-transistor in parallel and comprising a second gate electrode receiving a second scan signal having a second voltage level that is an inversion of the first voltage level, during the same period. The suggestion/motivation would have been in order for the first thin film transistor T1 and the second thin film transistor T2 of the data writing circuit to reduce power consumption and improve data signal writing efficiency (see ¶ 0042).
As to Claim 2, Lee and Yang depending from Claim 1, Yang teaches wherein the first sub-transistor is a P-channel thin-15film transistor (the first thin film transistor T1 may be a P-type transistor...when the first gate signal terminal G1 is loaded with a valid pulse signal of a low level, the first thin film transistor T1 is in an on state, see ¶ 0038-0039, 0042; Fig. 1, 2B), and the second sub-transistor is an N-channel thin-film transistor (data writing circuit 1 may further include a second thin film transistor T2. A gate of the second thin film transistor T2 is connected to the first gate signal terminal G2 [second scan signal]...where, the second thin film transistor T2 is an N-type transistor, and the first thin film transistor T1 is a P-type transistor. Where, the second gate signal terminal G2 and the first gate signal terminal G1 provide opposite electrical signals [Figure 2B illustrates opposite voltages at gate signal terminals G1 and G2 during period t1]; the first thin film transistor T1 and the second thin film transistor T2 are adopted for forming a CMOS (Complementary Metal-Oxide Semiconductor). The CMOS is jointly formed by a PMOS transistor and an NMOS transistor, see ¶ 0040, 0042; Fig. 1, 2B).  
As to Claim 4, Lee and Yang depending from Claim 1, Lee teaches 25a first node electrode connecting a first terminal of the first sub-transistor and the gate electrode of the driving transistor to each other (driving gate electrodes 1155a...of each of the pixels PX1...may be included in the first conductive layer, and may be respectively connected to connecting members 1174 [first node electrode], see ¶ 0112, Fig. 16; The first sub-transistors 1T3_1 [compensation transistor]...include channel regions 1131c_1...source regions 1136c_1...and drain regions 1137c_1...as the conductive region of the active pattern 130...The drain regions 1137c_1...are connected to the connecting members 1174...through contact holes 1063, see ¶ 0115; Fig. 16. Examiner construes that the drain electrode of the compensation transistor is connected at its drain regions via connecting members to the driving gate electrode of the driving transistor); and 
a second node electrode connecting a first terminal of the second sub-transistor and the gate electrode of the driving transistor to each other (driving gate electrodes 2155a...of each of the pixels PX2...may be included in the first conductive layer, and may be respectively connected to connecting members 2174 [second node electrode] through contact holes 2051, see ¶ 0112, Fig. 16; The first sub-transistors 2T3_1 [compensation transistor]...include channel regions 2131c_1...source regions 2136c_1...and drain regions 2137c_1...as the conductive region of the active pattern 130...The drain regions 2137c_1...are connected to the connecting members 2174...through contact holes 2063, see ¶ 0115; Fig. 16. Examiner construes that the drain electrode of the compensation transistor is connected at its drain regions via connecting members to the driving gate electrode of the driving transistor).  
As to Claim 5, Lee and Yang depending from Claim 4, Lee teaches a capacitor overlapping the 49Attorney Docket No.: 8021L-1550 (DP-61412-US)driving transistor (Figure 15 illustrates capacitor Cst1 overlapping driving gate electrode 1155a for first transistor 1T1).  
As to Claim 6, Lee and Yang depending from Claim 4, Lee teaches a driving voltage line, wherein the data line and the driving voltage line are disposed on a same layer as the first node 20electrode (Figure 15 illustrates data lines 171a, 171b and driving voltage line 172 are disposed in passivation layer 180 and Figure 16 illustrates connecting member 1174 [first node electrode] disposed in passivation layer 180).  
As to Claim 7, Lee and Yang depending from Claim 4, Yang teaches wherein the driving transistor is a P-channel thin- film transistor (first drive transistor DTFT1 may be a P-type transistor, see ¶ 0048; Fig. 2A).  
As to Claim 12, Lee teaches a pixel comprising: YangYana driving transistor comprising a gate electrode, a first terminal, and a second terminal (gate electrode 1G1...of the first transistor 1T1 [driving transistor]...of each of the pixels. Source electrodes 1S1...of the first transistor 1T1...of each of the pixels. Drain electrodes 1D1...of the first transistor 1T1...of each of the pixels, see ¶0074); a first transistor connected between a data line and the first terminal of the driving transistor (source electrode 1S2 of the second transistor 1T2 [first transistor] of the first pixel PX1 is connected to the first data line 171a, and the drain electrode 1D2 of the second transistor 1T2 of the first pixel PX1 is connected to...the source electrode 1S1 of the first transistor 1T1, see ¶ 0075; Fig. 1); and a second transistor connected between the gate electrode 5 and the second terminal of the driving transistor (third transistor 1T3...may be formed of two parts. The third transistors 1T3 may include first sub-transistors 1T3_1...and second sub-transistor 1T3_2...adjacent to each other and connected to each other, see ¶ 0114; Figure 1 illustrates third transistor 1T3 is connected between the gate electrode of driving transistor 1T1 through node GN1 and the second terminal of driving transistor 1T1), wherein the second transistor comprises:
Lee teaches a first sub-transistor comprising a first gate electrode; second sub-transistor connected in series and 50Attorney Docket No.: 8021L-1550 (DP-61412-US) comprising a third gate electrode receiving the first scan signal (The third transistors 1T3 may include first sub-transistors 1T3_1...and second sub-transistor 1T3_2...adjacent to each other and connected to each other, see ¶ 0114. Figure 1 illustrates that both sub-transistors have separate gate electrodes, i.e. gate electrode on second sub-transistor 1T3_2 is construed as the third gate electrode, as each receive first scan line, GW(n-1)).  
Lee does not expressly disclose a first gate electrode receiving a first scan signal having a first voltage level during a period and a second gate electrode receiving a second scan signal having a second voltage level that is an inversion of the first voltage level during the same period.
Yang teaches a first gate electrode receiving a first scan signal having a first voltage level, during a period (data writing circuit 1 includes a first thin film transistor T1. A gate of the first thin film transistor T1 is connected to the first gate signal terminal G1 [first scan signal]...the first thin film transistor T1 may be a P-type transistor...when the first gate signal terminal G1 is loaded with a valid pulse signal of a low level, the first thin film transistor T1 is in an on state, see ¶ 0038-0039, 0042; Fig. 1, 2B); and 
Yang teaches 10a second gate electrode receiving a second scan signal having a second voltage level that is an inversion of the first voltage level, during the same period (data writing circuit 1 may further include a second thin film transistor T2. A gate of the second thin film transistor T2 is connected to the first gate signal terminal G2 [second scan signal]...where, the second thin film transistor T2 is an N-type transistor, and the first thin film transistor T1 is a P-type transistor. Where, the second gate signal terminal G2 and the first gate signal terminal G1 provide opposite electrical signals [Figure 2B illustrates opposite voltages at gate signal terminals G1 and G2 during period t1], see ¶ 0040, 0042; Fig. 1, 2B).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee with Yang to teach a first gate electrode receiving a first scan signal having a first voltage level, during a period; a second gate electrode receiving a second scan signal having a second voltage level that is an inversion of the first voltage level, during the same period.
The suggestion/motivation would have been in order for the first thin film transistor T1 and the second thin film transistor T2 of the data writing circuit to reduce power consumption and improve data signal writing efficiency (see ¶ 0042).
As to Claim 15, Lee and Yang depending from Claim 12, Lee teaches a capacitor overlapping the 49Attorney Docket No.: 8021L-1550 (DP-61412-US)driving transistor (Figure 15 illustrates capacitor Cst1 overlapping driving gate electrode 1155a for first transistor 1T1). 
As to Claim 16, Lee and Yang depending from Claim 12, Lee teaches a node electrode connecting a first terminal of the second transistor and the gate electrode of the driving transistor to each other (driving gate electrodes 1155a...of each of the pixels PX1...may be included in the first conductive layer, and may be respectively connected to connecting members 1174 [first node electrode], see ¶ 0112, Fig. 16; The first sub-transistors 1T3_1 [compensation transistor]...include channel regions 1131c_1...source regions 1136c_1...and drain regions 1137c_1...as the conductive region of the active pattern 130...The drain regions 1137c_1...are connected to the connecting members 1174...through contact holes 1063, see ¶ 0115; Fig. 16. Examiner construes that the drain electrode of the compensation transistor is connected at its drain regions via connecting members to the driving gate electrode of the driving transistor); and a driving voltage line, wherein the data line and the driving voltage line are disposed on a same layer as the node 20electrode (Figure 15 illustrates data lines 171a, 171b and driving voltage line 172 are disposed in passivation layer 180 and Figure 16 illustrates connecting member 1174 [first node electrode] disposed in passivation layer 180). 
As to Claim 17, Lee teaches a display device comprising a plurality of pixels, wherein each of the plurality of pixels comprises: YangYana driving transistor comprising a gate electrode, a first terminal, and a second terminal (gate electrode 1G1...of the first transistor 1T1 [driving transistor]...of each of the pixels. Source electrodes 1S1...of the first transistor 1T1...of each of the pixels. Drain electrodes 1D1...of the first transistor 1T1...of each of the pixels, see ¶0074); a first transistor connected between a data line and the first terminal of the driving transistor (source electrode 1S2 of the second transistor 1T2 [first transistor] of the first pixel PX1 is connected to the first data line 171a, and the drain electrode 1D2 of the second transistor 1T2 of the first pixel PX1 is connected to...the source electrode 1S1 of the first transistor 1T1, see ¶ 0075; Fig. 1); and a second transistor connected between the gate electrode 5 and the second terminal of the driving transistor (third transistor 1T3...may be formed of two parts. The third transistors 1T3 may include first sub-transistors 1T3_1...and second sub-transistor 1T3_2...adjacent to each other and connected to each other, see ¶ 0114; Figure 1 illustrates third transistor 1T3 is connected between the gate electrode of driving transistor 1T1 through node GN1 and the second terminal of driving transistor 1T1), wherein the second transistor comprises:
Lee does not expressly disclose a first sub-transistor comprising a first gate electrode receiving a first scan signal having a first voltage level, during a period; a second sub-transistor connected to the first sub-transistor in parallel and comprising a second gate electrode receiving a second scan signal having a second voltage level that is an inversion of the first voltage level, during the same period.
Yang teaches a first sub-transistor comprising a first gate electrode receiving a first scan signal having a first voltage level, during a period (data writing circuit 1 includes a first thin film transistor T1. A gate of the first thin film transistor T1 is connected to the first gate signal terminal G1 [first scan signal]...the first thin film transistor T1 may be a P-type transistor...when the first gate signal terminal G1 is loaded with a valid pulse signal of a low level, the first thin film transistor T1 is in an on state, see ¶ 0038-0039, 0042; Fig. 1, 2B); and 
Yang teaches a second sub-transistor connected to the first sub-transistor in parallel and comprising  10a second gate electrode receiving a second scan signal having a second voltage level that is an inversion of the first voltage level, during the same period (data writing circuit 1 may further include a second thin film transistor T2. A gate of the second thin film transistor T2 is connected to the first gate signal terminal G2 [second scan signal]...where, the second thin film transistor T2 is an N-type transistor, and the first thin film transistor T1 is a P-type transistor. Where, the second gate signal terminal G2 and the first gate signal terminal G1 provide opposite electrical signals [Figure 2B illustrates opposite voltages at gate signal terminals G1 and G2 during period t1], see ¶ 0040, 0042; Fig. 1, 2B. Figure 2 illustrates second thin film transistor T2 connected in parallel with first thin film transistor T1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee with Yang to teach a first sub-transistor comprising a first gate electrode receiving a first scan signal having a first voltage level, during a period; a second sub-transistor connected to the first sub-transistor in parallel and comprising a second gate electrode receiving a second scan signal having a second voltage level that is an inversion of the first voltage level, during the same period. The suggestion/motivation would have been in order for the first thin film transistor T1 and the second thin film transistor T2 of the data writing circuit to reduce power consumption and improve data signal writing efficiency (see ¶ 0042).
As to Claim 18, Lee and Yang depending from Claim 17, Yang teaches wherein the first sub-transistor and the second sub-transistor are connected in parallel (data writing circuit 1 includes a first thin film transistor T1. A gate of the first thin film transistor T1 is connected to the first gate signal terminal G1 [first scan signal], see ¶ 0038-0039; Figs. 1, 2B; data writing circuit 1 may further include a second thin film transistor T2. A gate of the second thin film transistor T2 is connected to the first gate signal terminal G2 [second scan signal], see ¶ 0040; Fig. 1).
5the first sub-transistor is a P-channel thin-film transistor (the first thin film transistor T1 may be a P-type transistor...when the first gate signal terminal G1 is loaded with a valid pulse signal of a low level, the first thin film transistor T1 is in an on state, see ¶ 0038-0039, 0042; Fig. 1, 2B), and the second sub-transistor is an N-channel thin-film transistor (data writing circuit 1 may further include a second thin film transistor T2. A gate of the second thin film transistor T2 is connected to the first gate signal terminal G2 [second scan signal]...where, the second thin film transistor T2 is an N-type transistor, and the first thin film transistor T1 is a P-type transistor. Where, the second gate signal terminal G2 and the first gate signal terminal G1 provide opposite electrical signals [Figure 2B illustrates opposite voltages at gate signal terminals G1 and G2 during period t1]; the first thin film transistor T1 and the second thin film transistor T2 are adopted for forming a CMOS (Complementary Metal-Oxide Semiconductor). The CMOS is jointly formed by a PMOS transistor and an NMOS transistor, see ¶ 0040, 0042; Fig. 1, 2B).  
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0088731 to Lee et al (“Lee”) in view of U.S. Patent Publication 2021/0335235 to Yang et al (“Yang”) in further view of U.S. Patent Publication 2005/0200618 to Kim et al (“Kim”).
As to Claim 3, Lee and Yang depending from Claim 1, Yang teaches a first scan line transmitting the first scan signal to the first sub-transistor and connected to the first sub-transistor (data writing circuit 1 includes a first thin film transistor T1. A gate of the first thin film transistor T1 is connected to the first gate signal terminal G1 [first scan signal], see ¶ 0038-0039; Fig. 1); and 20a second scan line transmitting the second scan signal to the second sub- transistor and connected to the second sub-transistor (data writing circuit 1 may further include a second thin film transistor T2. A gate of the second thin film transistor T2 is connected to the first gate signal terminal G2 [second scan signal], see ¶ 0040), 
Lee and Yang do not expressly disclose wherein the first and second scan lines extend in parallel with the driving transistor therebetween.
Kim teaches wherein the first and second scan lines extend in parallel with the driving transistor therebetween (Figure 4 illustrates scan lines Sn-1’ and Sn-2’ with a driving transistor M1 disposed between, see Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Yang with Kim to teach wherein the first and second scan lines extend in parallel with the driving transistor therebetween. The suggestion/motivation would have been in order for one of the first and second switches of a first pixel circuit of the pixel circuits coupled to the first scan line is turned on in response to the select signal of the first scan line and the other one of the first and second switches is turned on in response to a first control signal that controls an operation of a second pixel circuit of the pixel circuits coupled to the second scan line (see ¶ 0015).
10.	Claims 8-11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0088731 to Lee et al (“Lee”) in view of U.S. Patent Publication 2021/0335235 to Yang et al (“Yang”) in further view of U.S. Patent 10,490,128 to Qian et al (“Qian”).
As to Claim 8, Lee and Yang depending from Claim 1, Lee and Yang do not expressly disclose wherein each of the first sub-transistor and the 10second sub-transistor comprises a semiconductor layer comprising silicon. Qian teaches wherein each of the first sub-transistor and the 10second sub-transistor comprises a semiconductor layer comprising silicon (transistors of pixel 22 may be thin-film transistors formed from a semiconductor such as silicon...the active region and/or the channel region of these thin-film transistors may be formed from polysilicon, see Col. 6, lines 32-40).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Yang with Qian to teach wherein each of the first sub-transistor and the 10second sub-transistor comprises a semiconductor layer comprising silicon. The suggestion/motivation would have been in order to optimize for minimal parasitic capacitance (see Col. 11, line 23).
As to Claim 9, Lee and Yang depending from Claim 1, Lee and Yang do not expressly disclose wherein the first sub-transistor comprises a semiconductor layer comprising silicon, and the second sub-transistor comprises a semiconductor layer comprising an oxide. Qian teaches wherein the first sub-transistor comprises a semiconductor layer comprising silicon (silicon transistor T7 [first sub-transistor]...may be implemented as a top-gate silicon transistor, see Col. 11, lines 15-21; Fig. 8), and the second sub-transistor comprises a semiconductor layer comprising an oxide (semi-conducting oxide transistor T3 [second sub-transistor], see Col. 11, lines 15-17; Fig. 8).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Yang with Qian to teach wherein the first sub-transistor comprises a semiconductor layer comprising silicon, and the second sub-transistor comprises a semiconductor layer comprising an oxide. The suggestion/motivation would have been in order to optimize for minimal parasitic capacitance (see Col. 11, line 23).
As to Claim 10, Lee, Yang and Qian depending from Claim 9, Yang teaches a third transistor connected between the gate electrode of the driving transistor and an initialization voltage line (an input terminal of the initialization circuit 4 is connected to the initialization signal terminal Vint, a control terminal of the initialization circuit 4 is connected to the second control signal terminal EM2, and an output terminal of the initialization circuit 4 is connected to the third node C, see ¶ 0034; a gate of the second drive transistor DTFT2 is connected to the third node C, see ¶ 0050; Fig. 2A). 
As to Claim 11, Lee, Yang and Qian depending from Claim 10, Qian teaches wherein a third transistor comprises a 20semiconductor layer comprising an oxide (the transistors of pixel 22 may be thin-film transistors formed from a semiconductor such as silicon (e.g., polysilicon deposited using a low temperature process, sometimes referred to as LTPS or low-temperature polysilicon), semiconducting oxide (e.g., indium gallium zinc oxide (IGZO)), or other suitable semiconductor material. In other words, the active region and/or the channel region of these thin-film transistors may be formed from polysilicon or semi-conducting oxide material, see Col. 6, lines 32-40). 
As to Claim 19, Lee and Yang depending from Claim 18, Lee and Yang do not expressly disclose wherein each of the first sub-transistor and the 10second sub-transistor comprises a semiconductor layer comprising silicon. Qian teaches wherein each of the first sub-transistor and the 10second sub-transistor comprises a semiconductor layer comprising silicon (transistors of pixel 22 may be thin-film transistors formed from a semiconductor such as silicon...the active region and/or the channel region of these thin-film transistors may be formed from polysilicon, see Col. 6, lines 32-40; Figure 8 illustrates ).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Yang with Qian to teach wherein each of the first sub-transistor and the 10second sub-transistor comprises a semiconductor layer comprising silicon. The suggestion/motivation would have been in order to optimize for minimal parasitic capacitance (see Col. 11, line 23).
11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0088731 to Lee et al (“Lee”) in view of U.S. Patent Publication 2021/0335235 to Yang et al (“Yang”) in further view of U.S. Patent Publication 2014/0346968 to Meng et al (“Meng”).
As to Claim 13, Lee and Yang depending on Claim 12, Lee teaches first scan line connected to the third gate electrode of the second sub-transistor (The third transistors 1T3 may include first sub-transistors 1T3_1...and second sub-transistor 1T3_2...adjacent to each other and connected to each other, see ¶ 0114. Figure 1 illustrates that both sub-transistors have separate gate electrodes, i.e. gate electrode on second sub-transistor 1T3_2 is construed as the third gate electrode, as each receive first scan line, GW(n-1)).  
Lee and Yang do not expressly disclose a first scan line connected to the first gate electrode of the first sub-transistor5 and a second scan line connected to the second gate electrode of the first sub-transistor. 
Meng teaches a first scan line connected to the first gate electrode of the first sub-transistor5 and a second scan line connected to the second gate electrode of the first sub-transistor (second thin film transistor T2 is a dual-gate TFT, one of the two gates is connected with the control line Gate and the other gate is connected with a second scan line Scan2, see ¶ 0056. Examiner broadly construes two sub-transistors as the parallel gate electrodes of T2 connected to different scan lines).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Yang with Meng to teach a first scan line connected to the first gate electrode of the first sub-transistor5 and a second scan line connected to the second gate electrode of the first sub-transistor. The suggestion/motivation would have been in order to realize a color display (see ¶ 0003).
12.	Claims 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0088731 to Lee et al (“Lee”) in view of U.S. Patent Publication 2021/0335235 to Yang et al (“Yang”) in further view of U.S. Patent Publication 2014/0346968 to Meng et al (“Meng”) and in further view of U.S. Patent Publication 2015/0249158 to Cheng.
As to Claim 14, Lee, Yang and Meng depending from Claim 13, Lee, Yang and Meng do not expressly disclose wherein the second gate electrode is disposed on 10a lower layer of the first gate electrode, and the third gate electrode is disposed on a same layer as the first gate electrode.  Cheng teaches wherein the second gate electrode is disposed on 10a lower layer of the first gate electrode, and the third gate electrode is disposed on a same layer as the first gate electrode (Figure 1F illustrates gate electrode 108 [first gate electrode] and gate electrode 124 [third gate electrode] disposed on the same layer and gate electrode 110 [second gate electrode] disposed below gate electrode 108 [first gate electrode]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee, Yang and Meng with Cheng to teach the second gate electrode is disposed on 10a lower layer of the first gate electrode, and the third gate electrode is disposed on a same layer as the first gate electrode. The suggestion/motivation would have been in order to prevent deterioration due to defects (see ¶ 0004).
As to Claim 20, Lee and Yang depending on Claim 17, Lee teaches the first sub-transistor and the second sub-transistor are connected in series (The third transistors 1T3 may include first sub-transistors 1T3_1...and second sub-transistor 1T3_2...adjacent to each other and connected to each other, see ¶ 0114). Lee and Yang do not expressly disclose wherein the second sub-transistor further comprises a third gate electrode receiving the first scan signal during the same period. Meng teaches wherein the second sub-transistor further comprises a third gate electrode receiving the first scan signal during the same period (second thin film transistor T2 is a dual-gate TFT, one of the two gates is connected with the control line Gate and the other gate is connected with a second scan line Scan2, see ¶ 0056. Figure 4 illustrates Gate signal receiving a first scan signal during the same period (A1) as Scan 2 [second scan signal]. Examiner broadly construes the third gate electrode as the top gate of transistor T2 connected to the Gate line).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Yang with Meng to teach wherein the second sub-transistor further comprises a third gate electrode receiving the first scan signal during the same period. The suggestion/motivation would have been in order to realize a color display (see ¶ 0003).
Lee, Yang and Meng fail to disclose wherein the third gate electrode is disposed on a lower layer of the second gate 15electrode and on a same layer as the first gate electrode.
Cheng teaches wherein the third gate electrode is disposed on a lower layer of the second gate 15electrode of the second sub-transistor and on a same layer as the first gate electrode of the first sub-transistor (Figure 1F illustrates gate electrode 108 [first gate electrode] and gate electrode 124 [third gate electrode] disposed on the same layer and gate electrode 110 [second gate electrode] disposed below gate electrode 108 [first gate electrode]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee, Yang and Meng with Cheng to teach wherein the third gate electrode is disposed on a lower layer of the second gate 15electrode and on a same layer as the first gate electrode. The suggestion/motivation would have been in order to prevent deterioration due to defects (see ¶ 0004).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694